Case 19-80053-dd        Doc 15    Filed 01/07/20 Entered 01/07/20 13:38:19           Desc Main
                                  Document     Page 1 of 14



                          UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF SOUTH CAROLINA

 In re,
                                                             C/A No. 19-01644-DD
 Cynthia Collie Holmes,
                                                          Adv. Pro. No. 19-80053-DD
                                       Debtor.
                                                                    Chapter 7
 Haynsworth Sinkler Boyd, P.A.,
                                                                    ORDER
                                    Plaintiff,

 v.

 Cynthia Collie Holmes,

                                   Defendant.

          THIS MATTER is before the Court on Cynthia Holmes’s (“Defendant”) Motion to Dismiss

(“Motion”) the complaint in this adversary proceeding. The complaint seeks a determination that

the debt due the plaintiff, Haynsworth Sinkler Boyd, P.A. (“HSB”), by Defendant is not discharged

by Defendant’s bankruptcy pursuant to 11 U.S.C. § 523(a)(6). Defendant filed the original Motion

on October 11, 2019 and amended the Motion on December 2, 2019. On December 3, 2019, HSB

filed an objection to the Motion. On December 11, 2019, Defendant filed a memorandum to

supplement her Motion. The Court held a hearing on December 17, 2019. For the reasons below,

the Court grants Defendant’s Motion.

                                        BACKGROUND

          This matter stems from litigation commenced by Defendant against East Cooper

Community Hospital (“East Cooper”). Defendant is both an ophthalmologist and an attorney. On

September 10, 1997, Defendant lost her privileges to treat patients at East Cooper. On May 5,

1998, HSB began representing Defendant and pursued an unsuccessful appeal for reinstatement of

Defendant’s privileges at East Cooper. At Defendant’s behest, HSB filed a lawsuit in federal court
Case 19-80053-dd           Doc 15      Filed 01/07/20 Entered 01/07/20 13:38:19                    Desc Main
                                       Document     Page 2 of 14



and requested a temporary injunction to reinstate Defendant’s privileges at East Cooper. On

November 22, 1999, the United States District Court for the District of South Carolina granted the

temporary injunction. The court’s decision to grant the temporary injunction was based, in part,

on Defendant’s statement in an affidavit that her patients needed prompt surgeries and that her

inability to perform such surgeries was causing her to lose patients. The district court dissolved

the temporary injunction on January 25, 2000, finding that Defendant did not perform any

surgeries subsequent to the temporary injunction.               Thereafter, a fee dispute arose between

Defendant and HSB, and the relationship between Defendant and HSB quickly deteriorated.

        The district court granted summary judgment in East Cooper’s favor on April 17, 2000.

Defendant then sought the repayment of attorney’s fees she remitted to HSB for legal services up

to that point. HSB refused. On April 1, 2002, Defendant filed a complaint against HSB, alleging

professional malpractice and several other claims.1 Defendant filed her summons and complaint

in Charleston County. On July 2002, HSB successfully moved to transfer venue to Richland

County. Litigation over various issues, including venue and Defendant’s attempt to proceed under

a pseudonym, continued for several years. On March 29, 2007, the circuit court transferred venue

back to Charleston County, and the case proceeded. Trial began on June 8, 2009. On June 12,

2009, the circuit court granted HSB’s directed verdict as to all causes of action. The court cited

multiple reasons for its decisions. One such reason was Defendant’s failure to present any

evidence or expert testimony to establish the elements of her claims. The court signed the formal

order to this effect on July 14, 2009.




1
 Defendant also included claims for breach of contract, quantum meruit, breach of fiduciary duty, violation of the
Unfair Trade Practices Act, abandonment, civil conspiracy, promissory estoppel, constructive fraud, conversion,
negligent misrepresentation, negligent supervision, fraud, and misrepresentation.


                                                        2
Case 19-80053-dd        Doc 15     Filed 01/07/20 Entered 01/07/20 13:38:19                Desc Main
                                   Document     Page 3 of 14



       Thereafter, HSB moved for sanctions against Defendant under Rule 11 of the South

Carolina Rules of Civil Procedure, the Frivolous Civil Proceedings Sanctions Act, S.C. Code Ann.

§ 15-36-10, and pursuant to the court’s inherent authority to award attorneys’ fees where the losing

party has acted in bad faith. The circuit court granted HSB’s motion for sanctions on November

18, 2009 in the amount of $200,000.00 (the “Judgment”). In its order granting HSB’s motion for

sanctions, the court expounded:

       [Defendant] filed a non-meritorious and baseless lawsuit. Prior to filing suit,
       [Defendant] obviously conducted no serious investigation of the facts she would be
       required to prove to substantiate her wide-ranging claim. Rather, the entire tenor
       of Dr. Holmes’ case appears to be her belief that she is right and her former lawyers
       and 4 other courts are all wrong. [Defendant] failed to develop any evidence that
       could satisfy her burden of proof at trial. Any reasonable attorney would conclude
       that [Defendant’s] entire case was completely frivolous and was brought, and
       continued for seven years, without any reasonable basis.

       [Defendant] engaged in dilatory litigation tactics and appealed numerous
       interlocutory matters, including orders regarding venue and several orders on
       discovery matters.      These appeals were likewise frivolous and dilatory.
       [Defendant] also has submitted numerous affidavits and memoranda accusing
       [HSB] and defense counsel of engaging in all manner of inappropriate and abusive
       conduct, each of which has been dismissed and discounted by the Court, and all of
       which were submitted without reasonable basis. [Defendant] has never accepted
       the rulings of the Court and has moved for reconsideration on each and every order
       denying whatever relief she sought, sometimes multiple times.

       . . . . [Defendant] presented no expert testimony regarding the essential elements of
       her attorney malpractice claim and presented no testimony or evidence that
       anything done by [HSB] or not done by [HSB] was wrong. Furthermore, the record
       contains no evidence that [Defendant] suffered any damages as a proximate result
       of anything [HSB] either did or did not do. In short, [Defendant’s] claims were so
       utterly baseless and lacking in any evidentiary support that no reasonable lawyer,
       judge, or jury could conceivably think her claims had any merit whatsoever.

       . . . . Given my opportunities to observe and hear [Defendant], I have no doubt she
       is sincere in her beliefs about this case. It is just that her beliefs are not reasonable.
       Any competent, reasonable attorney would reach this conclusion. Some of her
       unreasonable conclusions can be attributed to the fact that she has never really
       practiced law in any real sense of those words . . . [H]er entire case consisted of a
       belief that everything bad that has happened in her career was the fault of [HSB].




                                                   3
Case 19-80053-dd              Doc 15      Filed 01/07/20 Entered 01/07/20 13:38:19         Desc Main
                                          Document     Page 4 of 14



           Sadly, her blame was, and is, totally misplaced. This case never should have been
           brought in the first place.

           . . . . I find that [Defendant’s] case against [HSB] was completely baseless and that
           she is subject to sanction based upon the inherent authority of courts to sanction
           litigants who act in bad faith, vexatiously, that is, without proper grounds, or for
           oppressive and improper purposes. It is not her actual intent to harm, but harm is
           the reasonably foreseeable outcome.

Holmes v. Haynsworth, Sinkler & Boyd, P.A., No. 07-cp-10-1444 (S.C. Ct. Com. Pl. Nov. 18,

2009) (emphasis added). On June 4, 2014, the Supreme Court of South Carolina affirmed the

circuit court’s decision in Holmes v. Haynsworth, Sinkler & Boyd, P.A., 760 S.E.2d 399 (S.C.

2014), finding on claims against other defendants abrogated by Stokes-Craven Holding Corp. v.

Robinson, 787 S.E.2d 485 (S.C. 2016).

           In 2017, HSB commenced formal efforts to collect the Judgment, filing its Verified Petition

on January 3, 2017 in the Court of Common Pleas for Charleston County. In response, Defendant

filed two motions for sanctions, two motions to set aside the Judgment, and a motion to dismiss.

The court entered an order striking all motions filed by Defendant. Defendant subsequently filed

three appeals with the South Carolina Court of Appeals and a Petition for Writ of Certiorari with

the South Carolina Supreme Court. All appeals were dismissed, and the Supreme Court of South

Carolina denied Defendant’s Petition.

           On November 1, 2017, Defendant filed a complaint against HSB and other defendants in

the United States District Court for the District of South Carolina (the “District Court case”),

asserting a cause of action for HSB’s alleged violation of the Fair Debt Collection Practices Act,

15 U.S.C. § 1692 et seq., (“FDCPA”), along with other causes of action.2 On July 11, 2018, HSB

filed a motion to dismiss. On October 31, 2018, the United States Magistrate Judge issued a report

and recommendation (“R&R”), recommending that one of the defendants, Judge Mikell


2
    The civil docket number for the district court case is 2:17-cv-02949-BHH.


                                                           4
Case 19-80053-dd              Doc 15     Filed 01/07/20 Entered 01/07/20 13:38:19        Desc Main
                                         Document     Page 5 of 14



Scarborough, a state court judicial officer, be dismissed as a party-defendant; that Defendant’s

federal causes of action be dismissed; and that Defendant’s remaining state law causes of action

be dismissed without prejudice. [Docket No. 71 in the District Court case]. The district court

entered an order adopting the R&R and granting HSB’s Motion to Dismiss on March 29, 2019.3

[Docket No. 95 in the District Court case].

           The Magistrate entered a text order denying Defendant’s motion to strike and motion to

stay on June 13, 2018. [Docket No. 24 in the District Court case]. On September 7, 2018,

Defendant filed a motion for reconsideration of the Magistrate’s order. [Docket No. 50 in the

District Court case]. The Magistrate entered a text order denying Defendant’s motion for

reconsideration on September 24, 2018. [Docket No. 59 in the District Court case]. Defendant

then appealed the Magistrate’s text order denying her motion to reconsider to the United States

Court of Appeals for the Fourth Circuit. The Fourth Circuit granted HSB’s motion to dismiss the

appeal for lack of jurisdiction because the Magistrate’s order was neither a final order nor an

appealable interlocutory or collateral order. The Fourth Circuit also denied Defendant’s motion

for an enlargement of time. Prior to the district court’s dismissal of her case and while the district

court was considering the Magistrate’s R&R, Defendant filed a chapter 7 bankruptcy petition on

March 22, 2019.

           HSB filed its adversary complaint (the “Complaint”) on August 12, 2019, asking this Court

to deny Defendant a discharge on the Judgment. HSB’s Complaint alleges that Defendant’s

malpractice action and continuation of that action constituted willful and malicious harm and abuse

of process, and thus the Judgment is non-dischargeable under 11 U.S.C. § 523(a)(6).




3
    Defendant subsequently appealed that order.


                                                    5
Case 19-80053-dd        Doc 15     Filed 01/07/20 Entered 01/07/20 13:38:19             Desc Main
                                   Document     Page 6 of 14




                                          DISCUSSION

       In Defendant’s Motion, she presents two arguments for why the adversary case should be

dismissed and why she should be granted a discharge as to the Judgment. First, Defendant argues

that the Judgment from the circuit court specifically states that Defendant did not have the intent

to harm, and thus Defendant’s action against HSB did not constitute a “willful and malicious

injury” for purposes of § 523(a)(6). Second, Defendant argues that the Judgment has expired

because it is over ten years old, and thus there is no longer a debt to discharge. The Court will

address each of Defendant’s arguments below.

                                   STANDARD OF REVIEW

       A motion filed under Rule 12(b)(6) challenges the legal sufficiency of the complaint and

provides that a party may move to dismiss for failure to state a claim upon which relief can be

granted. The legal sufficiency of the complaint is measured by whether it meets the standards for

a pleading set forth in Rule 8, which provides the general rules of pleading, and Rule 12(b)(6),

which requires a complaint to state a claim upon which relief can be granted. Francis v.

Giacomelli, 588 F.3d 186, 192 (4th Cir. 2009). Rule 8 provides that a complaint must contain “a

short and plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ.

P. 8(a)(2). While Rule 8 may have previously been accepted as setting forth a “notice pleading”

standard, the Supreme Court has since amplified this standard.

       To survive a motion to dismiss, “a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 554, 570 (2007)). A complaint

meets the plausibility standard when it “articulate[s] facts, when accepted as true, that ‘show’ that

the plaintiff has stated a claim entitling him to relief, i.e., the ‘plausibility of “entitlement to


                                                 6
Case 19-80053-dd             Doc 15       Filed 01/07/20 Entered 01/07/20 13:38:19                         Desc Main
                                          Document     Page 7 of 14



relief.”’” Giacomelli, 588 F.3d at 193 (quoting Iqbal, 556 U.S. at 678). The pleader must provide

more than mere “labels and conclusions, and a formulaic recitation of the elements of a cause of

action will not do.” Twombly, 550 U.S. at 555 (citations omitted). In reviewing claims for failure

to state a claim, a court must construe the allegations in the light most favorable to the plaintiff.

Section 108(c)

         In Defendant’s supplemental memorandum in support of her Motion, she argues that the

Judgment has expired because HSB did not execute on the judgment within ten (10) years from

the date of the original entry of the Judgment as required by S.C. Code Ann. § 15-39-30 — a

statute of repose that provides a fixed period during which HSB may execute on the Judgment.

Defendant argues that § 15-39-30 precludes the extension or tolling of this ten-year collection

period for any reason. Specifically, Defendant argues that 11 U.S.C. § 108(c) does not toll or

extend the collection period because § 108(c) does not toll or extend the fixed collection period

imposed by a statute of repose. Therefore, according to Defendant, the fixed period under which

HSB could execute on the Judgment expired while her bankruptcy case was pending, and thus it

is extinguished.

         HSB, on the other hand, argues that the Judgment has not expired because the automatic

stay imposed by 11 U.S.C. § 362 prevented HSB from executing on the Judgment. Accordingly,

because it was unable to execute on the Judgment, HSB argues that it does not expire under §

108(c) until thirty (30) days after the termination or expiration of the stay. Therefore, under HSB’s

reasoning, § 108(c) gives HSB thirty (30) days after the termination or expiration of the stay4 to

collect on the Judgment. The Court agrees with HSB.



4
 The automatic stay, unless relief is granted, continues as to acts against property of the estate until such property is
no longer property of the estate, see §362(c)(1), and as to other acts until the earliest of case closing, case dismissal,
or granting or denial of discharge, see § 362(c)(2).


                                                            7
Case 19-80053-dd        Doc 15     Filed 01/07/20 Entered 01/07/20 13:38:19             Desc Main
                                   Document     Page 8 of 14



        Section 15-39-30 of the South Carolina Code provides a fixed period during which a

creditor may execute on a judgment. The statute provides the following:

        Executions may issue upon final judgments or decrees at any time within ten years
        from the date of the original entry thereof and shall have active energy during such
        period, without any renewal or renewals thereof, and this whether any return may
        or may not have been made during such period on such executions.

S.C. Code Ann. § 15-39-30. According to the statute's plain language, a creditor has ten (10) years

to execute on a judgment from the date it is entered. The South Carolina Supreme Court has held

that the ten-year period to execute on a judgment under § 15-39-30 is a nonrenewable, fixed period.

See Gordon v. Lancaster, 823 S.E.2d 173, 176 (S.C. 2018). In Gordon, the court stated the

following regarding the collection period for a judgment lien:

        A judgment lien is purely statutory, its duration as fixed by the legislature may not
        be prolonged by the courts and the bringing of an action to enforce the lien will not
        preserve it beyond the time fixed by the statute, if such time expires before the
        action is tried.

Gordon, 823 S.E.2d at 176 (internal quotation marks omitted) (citing Garrison v. Owens, 189

S.E.2d 31, 33 (S.C. 1972)). Therefore, as Defendant argues, § 15-39-30 sets a fixed time period

during which a creditor may execute on a judgment.

        However, as HSB argues, the Bankruptcy Code provides an exception to the general rule

that the collection period for a judgment may not be tolled under § 15-39-30 where the execution

period expires during the automatic stay period imposed by 11 U.S.C. § 362(a). Pursuant to 11

U.S.C. § 108(c), the period during which the Judgment may be executed does not expire until thirty

(30) days after the termination of the stay imposed by § 362. Section 108(c) provides, in relevant

part:

        [I]f applicable nonbankruptcy law, an order entered in a nonbankruptcy proceeding,
        or an agreement fixes a period for commencing or continuing a civil action in a
        court other than a bankruptcy court on a claim against the debtor, . . . and such




                                                 8
Case 19-80053-dd            Doc 15      Filed 01/07/20 Entered 01/07/20 13:38:19                      Desc Main
                                        Document     Page 9 of 14



         period has not expired before the date of the filing of the petition, then such period
         does not expire until the later of—

                  (1) the end of such period, including any suspension of such period
                  occurring on or after the commencement of the case; or

                  (2) 30 days after notice of the termination or expiration of the stay under
                  section 362 . . . of this title.

11 U.S.C. § 108(c) (emphasis added).                 Therefore, although § 15-39-30 — an applicable

nonbankruptcy law — sets a fixed period under which a creditor may execute on a judgment,5 §

108(c) of the Bankruptcy Code provides that if a judgment’s collection period expires during the

automatic stay imposed by § 362, the collection period will be extended thirty (30) days after the

stay expires. See 11 U.S.C. § 108(c). In this case, § 108(c) enables HSB to collect on the Judgment

for thirty (30) days after the expiration of the automatic stay imposed by § 362.

         Therefore, the Court denies Defendant’s Motion to Dismiss as to her argument that the

Judgment has expired. Under Section 108(c) of the Bankruptcy Code, the Judgment does not

expire until thirty (30) days after the expiration of the automatic stay imposed by § 362.

Defendant’s argument that the complaint should be dismissed because the Judgment has expired

is thus unavailing.

Section 523(a)(6)

         Section 523(a)(6) provides that a debt is not dischargeable in a bankruptcy if it arises from

a “willful and malicious injury by the debtor to another entity or property of another entity[.]” This

requires not only that the debtor’s act was intentional, but that the debtor engaged in the conduct

with the “intent to injure.” Kawaauhau v. Geiger, 523 U.S. 57, 61 (1998).




5
  Section 108(c) is derived from section 11f of the former Bankruptcy Act which was limited to statutes of limitation
for commencing actions. However, § 108(c) is broader and applies to the continuation of actions. See generally 2
Collier on Bankruptcy ¶ 108.04 (Richard Levin & Henry J. Sommer eds., 16th ed.) (noting that a continuing action
includes collection efforts).


                                                         9
Case 19-80053-dd        Doc 15     Filed 01/07/20 Entered 01/07/20 13:38:19             Desc Main
                                  Document      Page 10 of 14



       The Supreme Court and this court have decided that a debt arising from an injury
       attributable to mere negligent or reckless conduct does not satisfy the “willful and
       malicious” requirement of (a)(6); in addition, it is not enough that the conduct
       underlying the injury was intentional. Rather, the debtor must have engaged in
       such conduct with the actual intent to cause injury.

TKC Aerospace, Inc. v. Muhs (In re Muhs), 923 F.3d 377, 385 (4th Cir. 2019), cert. denied sub

nom. TKC Aerospace Inc. v. Muhs, No. 19-293, 2019 WL 6689675 (Dec. 9, 2019); see also

Kawaauhau, 523 U.S. at 61 (emphasis in original) (“[N]ondischargeabilty takes a deliberate or

intentional injury, not merely a deliberate or intentional act that leads to injury.”); Duncan v.

Duncan (In re Duncan), 448 F.3d 725, 729 (4th Cir. 2006) (citations omitted) (“Moreover, the

mere fact that a debtor engaged in an intentional act does not necessarily mean that he acted

willfully and maliciously for purposes of § 523(a)(6).”).

       In this adversary proceeding, the debt complained of arises from findings by a state court.

We turn then to those findings and their relationship to the elements of § 523(a)(6). “Under

collateral estoppel, once a court has decided an issue of fact or law necessary to its judgment, that

decision may preclude relitigation of the issue in a suit on a different cause of action involving a

party to the first case.” In re Williams, 553 B.R. 550, 553 (Bankr. D.S.C. 2016) (quoting Allen v.

McCurry, 449 U.S. 90, 94 (1980)). The Fourth Circuit has held that state court judgments can

collaterally estop the litigation of issues in adversary proceedings in federal bankruptcy court,

including the finding of a willful and malicious injury for nondischargeability purposes. See

LeCann v. Cobham (In re Cobham), 669 F. App’x. 171 (4th Cir. 2016); Duncan, 448 F.3d at 728;

Sartin v. Macik, 535 F.3d 284, 287–88 (4th Cir. 2008); but see Muhs, 923 F.3d at 384 (quoting In

re McNallen, 62 F.3d 619, 625 (4th Cir. 1995)) (“Although collateral estoppel may well preclude

a bankruptcy court from relitigating previously-decided issues, the ultimate issue of

dischargeability is a legal issue, and exceptions to discharge are narrowly construed.”). Unlike in

Muhs, where the underlying judgment did not reach the issue of specific intent to injure, the state


                                                 10
Case 19-80053-dd           Doc 15      Filed 01/07/20 Entered 01/07/20 13:38:19                   Desc Main
                                      Document      Page 11 of 14



court in this instance specifically found it was not Defendant’s actual intent to harm. Some courts6

find the Kawaauhau test can be met by an intentional act with harm that is reasonably foreseeable.

However, Muhs, while holding that willful and malicious conduct under Alaska law (which did

not require a finding of intent to injure) is not the equivalent of willful and malicious injury under

§ 523(a)(6), notes the bankruptcy statute requires “specific intent to injure,” thus non-

dischargeability cases predicated on an objective test for reasonably foreseeable injury are not

helpful in the Fourth Circuit.

          When considering whether collateral estoppel should be employed, the bankruptcy court

applies the law of the court issuing the prior judgment. Duncan, 448 F.3d at 728. Thus, in this

case, South Carolina law is applicable.                    Under South Carolina law, “[t]he party

asserting collateral estoppel must demonstrate that the issue in the present lawsuit was: (1) actually

litigated in the prior action; (2) directly determined in the prior action; and (3) necessary to support

the prior judgment.” Carolina Renewal, Inc. v. S.C. Dep’t of Transp., 684 S.E.2d 779, 782 (S.C.

Ct. App. 2009) (citing Beall v. Doe, 315 S.E.2d 186, 189–90 n.1 (S.C. Ct. App. 1984)). “The

doctrine of collateral estoppel prevents the relitigation of issues, not claims, necessarily

determined in a former proceeding regardless of whether the identity of the causes of action in

successive lawsuits are the same.” Id. at 783 (emphasis in original) (citing Judy v. Judy, 677

S.E.2d 213, 217 (S.C. Ct. App. 2009) (“Collateral estoppel applies to specific issues, regardless of

whether the claims in the first and subsequent suits are the same.”), aff’d, 712 S.E.2d 408 (S.C.

2011)).

          In the state court action, Defendant was sanctioned under Rule 11, SCRCP, the South

Carolina Frivolous Civil Proceedings Sanctions Act, S.C. Code Ann. § 15-36-10, and the court’s


6
 For example, see Kane v. Stewart Tilghman Fox & Bianchi, P.A. (In re Kane), 755 F.3d 1285, 1293 (11th Cir.
2014) and Shcolnik v. Rapid Settlements, Ltd. et al. (In re Shcolnik), 670 F.3d 624, 630 (5th Cir. 2012).


                                                      11
Case 19-80053-dd        Doc 15     Filed 01/07/20 Entered 01/07/20 13:38:19             Desc Main
                                  Document      Page 12 of 14



inherent authority. Under Rule 11, “an attorney may be sanctioned for filing a frivolous pleading,

motion, or other paper, or for making frivolous arguments. The attorney may also be sanctioned

for filing a pleading, motion, or other paper in bad faith (i.e., to cause unnecessary delay) whether

or not there is good ground to support it.” Burns v. Universal Health Servs. Inc., 532 S.E.2d 6, 9

(S.C. Ct. App. 2000) (citations omitted).

       The Frivolous Civil Proceedings Sanctions Act provides that a party shall be sanctioned

for a frivolous claim if she failed to comply with one of the following conditions:

       (a) a reasonable attorney in the same circumstances would believe that under the
           facts, his claim or defense was clearly not warranted under existing law and that
           a good faith or reasonable argument did not exist for the extension,
           modification, or reversal of existing law;

       (b) a reasonable attorney in the same circumstances would believe that his
           procurement, initiation, continuation, or defense of the civil suit was intended
           merely to harass or injure the other party; or

       (c) a reasonable attorney in the same circumstances would believe that the case or
           defense was frivolous as not reasonably founded in fact or was interposed
           merely for delay, or was merely brought for the purpose other than securing
           proper discovery, joinder of proposed parties, or adjudication of the claim or
           defense upon which the proceedings are based.

S.C. Code Ann. § 15-36-10(C)(1) (emphasis added).

       While the state court found that Defendant had no logical or reasonable basis for bringing

her claims against HSB, it did not make a finding that her actions were intended to injure HSB.

Although she may have acted in bad faith and vexatiously, the Court determined that Defendant

was motivated by the “belief that everything bad that has happened in her career was the fault of

[HSB],” and that “she is sincere in her beliefs about this case. It is just that her beliefs are not

reasonable.” See In re Rackley, 502 B.R. 615, 632 (Bankr. N.D. Ga. 2013) (citing In re Wrenn, 791

F.2d 1542 (11th Cir. 1986)) (“The prosecution of a frivolous claim or defense in federal court may

result in sanctions being imposed on a litigant or his attorney. But such conduct without a specific



                                                 12
Case 19-80053-dd         Doc 15     Filed 01/07/20 Entered 01/07/20 13:38:19              Desc Main
                                   Document      Page 13 of 14



showing of an intent to cause injury cannot alone satisfy the requirements of section 523(a)(6).”);

Burris v. Burris (In re Burris), 598 B.R. 315, 338 (Bankr. W.D. Okla. 2019) (quoting Paul Fisher,

The Power Tools of Estate Conflict Management, 24 Jun. PROB. & PROP. 41 (2010)) (“Moreover,

‘scorched earth litigation [often occurs] when people have such strong emotional issues that the

money becomes irrelevant.’”); Bryant v. Rogers (In re Rogers), 239 B.R. 318, 321 (Bankr.

E.D.N.C. 1999) (finding that state law Rule 11 sanctions for pursuing a frivolous counterclaim for

legal malpractice were dischargeable because the attorney believed the claim was justified).

       Indeed, when discussing the court’s inherent authority to award attorney’s fees where the

losing party has “acted in bad faith, vexatiously, or for oppressive reasons,” see e.g., Alyeska

Pipeline Serv. Co. v. Wilderness Soc’y, 421 U.S. 240 (1975), the state court made a specific finding

that Defendant did not intend to injure HSB. In light of this specific finding by the state court, this

Court cannot determine that HSB’s Complaint, which incorporated the Judgment, plausibly pled

that any injury caused by Defendant to HSB was willful and malicious and thereby within the

dischargeability exception of § 523(a)(6) in order to meet the standards under Rule 12(b)(6).

       Further, the facts and findings of the Judgment do not support an inference that Defendant’s

purpose was to injure HSB as opposed to a purpose of pursuing, albeit recklessly, her claim of

malpractice. These findings and conclusions cannot be ignored here simply because it is presented

under a nondischargeability action. See Burris, 598 B.R. at 335 (citing numerous cases) (“Section

523(a)(6)’s criterion of willful and malicious injury is often a ‘heightened standard’ compared to

various state law requirements under which attorneys fees are awarded, sanctions or treble

damages imposed, or contempt is found . . . Similarly, debts stemming from violation of

professional ethics codes are not per se nondischargeable, even if the debtor’s actions violated

state law.”). There are no other allegations of the Complaint to plausibly plead that HSB’s injury




                                                  13
Case 19-80053-dd         Doc 15     Filed 01/07/20 Entered 01/07/20 13:38:19               Desc Main
                                   Document      Page 14 of 14



was willful and malicious, that the injury was intended by Defendant, or that the Defendant knew

her acts were substantially certain to cause injury. Based on the foregoing, HSB’s Complaint must

be dismissed as it fails to state a claim for relief that its debt arising from the Judgment is excepted

from Defendant’s discharge under § 523(a)(6).

                                          CONCLUSION

        For the reasons stated above, Defendant’s Motion to Dismiss HSB’s complaint is granted

and the adversary proceeding is dismissed.


        AND IT IS SO ORDERED.

 FILED BY THE COURT
     01/07/2020




                                                       David R. Duncan
                                                       Chief US Bankruptcy Judge
                                                       District of South Carolina


   Entered: 01/07/2020




                                                  14
